Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/ After Final Consideration Program Pilot (AFCP 2.0) request, filed November 11, 2021. As filed, claims 1, 11 and 21 are pending of which claims 1 and 11 are amended; claim 21 is newly added.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claim 1 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over Pianfetti, JACS, 1962, 851   is withdrawn per claim amendments to specify Ni-Y alloy as catalyst. 
2. The rejection of claims 1 and 11  under 35 U.S.C. § 103 over Guangzhou Huagong (2015), 43(16), 111-113, 164 and Pianfetti, JACS, 1962, 851  is withdrawn per claim amendment and arguments submitted by Applicants. 

Applicant's arguments:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and further that:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

” (Remarks page 5-6) were carefully considered and were found persuasive.

Allowable Subject Matter
Claims 1, 11 and 21 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method for producing methyl phosphonic dichloride by reacting methane and phosphorus trichloride in the presence of catalyst as claimed is novel and non-obvious over the prior art. 
The closest prior art is of record. For example Liu et al. Guangzhou Huagong (2015), 43(16), 111-113, 164 which teaches synthesis of methyl phosphonic dichloride by reacting methane and phosphorus trichloride in the presence of hydrocalcite-type catalyst  which contain metal selected from Fe, Co, Ni, Cu prepared using coprecipitation method and doping additives of Y, Zr, La, Ce.
The reference does not teach the catalyst for the reaction as claimed.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the

Conclusion
Claims 1, 11, 21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622